Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of following in limitations:
“wherein the receiving space of the dispensing head is designed to receive the exchange unit, the feed duct portion of the dispensing duct opens into the receiving space, and the exchange unit is designed such that, upon insertion into the receiving space, the exchange unit assumes a desired position in which a mouth of the feed duct portion comes into communicative connection with the inlet of the mixing chamber of the exchange unit” in claim 4,
“wherein the dispensing head has an outer connection portion for coupling to the exchange unit, the outer connection portion being configured for sue as the dispensing opening such that, even with the exchange unit not coupled to the outer connection portion of the dispensing head, it is possible to dispense the main liquid” in claim 8,
“the exchange unit having a coupling connector for coupling to the coupling connector of the dispensing head and the coupling connector of the exchange unit is communicatively connected to the outlet of the mixing chamber and the exchange unit having an inlet connector designed for communicative connection with the reservoir outlet” in claim 9,
“the exchange unit having two sub-units which can be displaced relative to one another once for the purpose of activation, and b. the closure at the inlet and/or at the outlet of the mixing chamber is designed as a sliding valve, the sliding valve being opened by relative movement of the two sub-units in the course of the activation” in claim 12,
“the closer at the inlet and/or the outlet of the mixing chamber is provided with a peel-off film” in claim 13, and
“the closer at the inlet and/or at the outlet being closed by a closure surface, a destructive opening of the closure surface requiring an opening pressure less than a pressure which can be generated by the pressure reservoir or by the conveying device” in claim 16.
The closest prior arts are Kehoe (US PN 3,593,894), Cater (US PG PUB 2004/0060945), and Chiba (US PN 8,444,017). None of the prior arts teach the claimed limitations as recited. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 2, 4-6 and 8-19 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754